[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
The question before the court is whether the plaintiff is to be allowed to amend its complaint in the face of a pending motion to dismiss.
The motion to dismiss sets forth three reasons: Lack of standing, failure to exhaust administrative appeals, and CT Page 4132 sovereign immunity. The court granted the motion on the first two grounds. Upon appeal the Supreme Court reversed, determining that grounds number two and three were inapplicable and remanded for an evidentiary hearing on the first ground, lack of standing. See Unisys Corporation v. Department of Labor, 220 Conn. 689.
Standing goes to the court's subject matter jurisdiction. Stroiney v. Crescent Lake Tax District, 205 Conn. 290, 294.
Once the issue of subject matter jurisdiction is raised, it must be acted upon by the court. The court must act upon the motion to dismiss prior to acting upon any motion to amend the complaint. Gurliacci v. Mayer, 218 Conn. 531, 545.
It is also noted that the allegations of the complaint cover the factual matters which the Supreme Court specifically refers to as matters which, if proven, would establish standing. See Unisys Corporation v. Department of Labor, supra.
The request for leave to file amended complaint is denied.
Sullivan, J.